NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 11/23/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 11/23/2021, claims 1-3, 5, 7-13, 15, and 17-20 were amended.  Claims 1-20, as filed on 11/23/2021, are currently pending and considered below.

Response to Amendment
The claim objections have been obviated in view of applicant’s amendments and arguments filed 11/23/2021.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 11/23/2021, and were withdrawn.  The rejections of claims 1-4, 7, 11, 12, and 18 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 11/23/2021, and as amended in accordance with the examiner’s amendment, see below.  The rejections of claims 9, 10, and 15 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 11/23/2021, and as amended in accordance with the examiner’s amendment, see below.
Claims 1-20, as filed on 11/23/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Docter (Registration Number 44,659) on 02/14/2022.

The application has been amended as follows:
In claim 3, line 4, “said same size and shape” has been replaced with --- said same shape and size ---.

In claim 13, line 2, “movably affixed” has been replaced with --- movably attached ---.

In claim 18, lines 10-11, “a first insert and a second insert, wherein at least one of said first or second insert has a first insert end and a second insert end” has been replaced with --- a first insert and a second insert, wherein each of said first insert and said second insert has a first insert end and a second insert end ---.

In claim 20, line 2, “the step of locating” has been replaced with --- wherein the step of locating ---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784